Title: To George Washington from Benjamin Lincoln, 26 March 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,
                            War office March 26 1782
                        
                        When your Excellency, some weeks since, took into consideration the number of Servants which should be
                            allowed to the officers of the army—your determinations were confined to the line of the army
                            only—I have to request that your Excellency would again take up the matter and determine the number which shall be allowed
                            to the several grades in all departments of the army.
                        I shall be happy to learn your decision in this business. I have the honor to be, with sincere esteem, My
                            dear General, Your most obedt hble Servt
                        
                            B. Lincoln
                        
                    